United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
)
P.M., Appellant
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Southampton, NY, Employer
)
___________________________________________ )
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0026
Issued: June 26, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 7, 2016 appellant filed a timely appeal of an April 22, 2016 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has met his burden of proof to establish a traumatic injury
causally related to the accepted February 25, 2016 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence after OWCP rendered its April 22, 2016 decision.
The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final decision.
Therefore, the Board is precluded from reviewing the additional evidence for the first time on appeal. 20 C.F.R.
§ 501.2(c)(1).

FACTUAL HISTORY
On February 25, 2016 appellant, then a 35-year-old clerk, filed a traumatic injury claim
(Form CA-1) alleging that on that date, while in the performance of duty, he was lifting a parcel
and felt a pull in his groin. The employing establishment checked the box marked “yes” in
response to whether their knowledge of the facts about the injury agreed with the statements of the
employee. Appellant stopped work on February 26, 2016.
In a February 25, 2016 statement, appellant indicated that on February 25, 2016 he was
breaking down mail and lifted a parcel, when he felt pain in his groin. He explained that, when
the pain did not subside, he requested to see a physician.
OWCP received notes and prescriptions from a physician assistant dated
February 25, 2016. The physician assistant indicated that appellant had restrictions for work
including no bending or stooping, no lifting greater than five pounds, and no strenuous activity.
In a February 25, 2016 report, Dr. William Brancaccio, a Board-certified diagnostic
radiologist, noted that appellant had abdominal pain just prior to his arrival. He advised that
appellant was lifting a heavy package at work and felt a sudden sharp pain in the left groin.
Dr. Brancaccio examined appellant and found no evidence of active cardiopulmonary disease.
In reports dated February 26, 2016, Dr. Richard J. Ricca, a Board-certified general
surgeon, found a left thigh adductor muscle tear. He noted that appellant was leaning into a hamper
and lifting a heavy parcel. Dr. Ricca placed appellant off work until further notice. He advised
that appellant had exquisite pain and tenderness in the left adductor tendons, rule out tear.
Dr. Ricca explained that a computerized tomography (CT) scan did not reveal a hernia and
requested a magnetic resonance imaging (MRI) scan of the left thigh.
OWCP received nurses’ notes dating from February 26 to March 8, 2016.
In a March 2, 2016 report, Dr. Ricca requested authorization for a left thigh MRI scan to
rule out a tear of the left proximal adductor.
In a March 7, 2016 report, Dr. Ricca noted that appellant continued to have complaints of
left medial thigh pain. He indicated that appellant had a possible adductor tendon injury and the
MRI scan was not approved.
In a March 8, 2016 report, Dr. Henry Marano, a Board-certified orthopedic surgeon, noted
that appellant presented with a complaint of sudden onset of hip pain. He referenced a
February 25, 2015 incident at work in which appellant was bent over picking up a parcel when he
stood up and immediately felt a pain in the left groin area which remained constant. Dr. Marano
indicated that it hurt more while in use. He advised that the hip pain was caused by unusual activity
at work since the hip pain started, it remained the same, and was sharp when active and aching.
Dr. Marano further advised that the pain was worsened when going up and down stairs and walking
a moderate amount. He noted that it was alleviated by modification of activity. Dr. Marano
examined appellant and found an articular cartilage disorder of the left hip and hip impingement
syndrome. He opined that appellant was fully disabled until further notice.

2

In a development letter dated March 15, 2016, OWCP advised appellant that his claim
initially appeared to be a minor injury that resulted in little or no lost time. However, appellant’s
claim was being reopened as he had not returned to work in a full-time capacity. OWCP requested
additional factual and medical evidence. It also requested a physician’s opinion explaining how
the reported work incident caused or contributed to appellant’s condition.
In treatment notes and duty status reports (CA-17 forms) dated March 7 and 14, 2016,
Dr. Ricca advised that appellant returned with pain in the left medial thigh, slightly improved. He
noted that the request for the left thigh MRI scan was not approved. Dr. Ricca examined appellant
and found tenderness localized to left adductor tendon. He ruled out avulsion left adductor muscle
tendon. Dr. Ricca advised that it was an orthopedic problem and recommended follow up with an
orthopedic physician. He placed appellant off work pending authorization.
In a March 16, 2016 work capacity evaluation, Dr. Ricca indicated that appellant was
awaiting authorization for the MRI scan and that the case was still under review. He checked the
box marked “yes” that appellant was able to work with restrictions.
In a March 17, 2016 report, Dr. Marano opined that appellant was fully disabled until
further notice.
On March 18, 2016 OWCP received a February 25, 2016 CT scan of the pelvis read by
Dr. Brancaccio. Dr. Brancaccio noted that appellant had left groin pain following trauma and
evaluated him for a traumatic hernia. However, he found that the CT scan of the pelvis was
unremarkable.
OWCP also received February 25, 2016 laboratory reports and notes from a physician
assistant and a February 25, 2016 authorization for examination or treatment.
In a March 21, 2016 report, Dr. Ricca noted appellant’s history and indicated that appellant
had a resolving left adduction muscle pull. He recommended resuming moderate activities.
Dr. Ricca completed a duty status report (Form CA-17) advising a return to work without
limitations on March 22, 2016.
In a June 29, 2015 report, Dr. Richard A Legouri, a Board-certified orthopedic surgeon,
noted that appellant presented with a complaint of back pain, the onset of which was gradual (lower
back and left groin) which began with an increased running routine. He also indicated that it was
occurring in a persistent pattern for three months. Dr. Legouri characterized the back pain as being
located in the groin area and radiating to the left groin. He also explained that the pain was
precipitated by heavy weight lifting (increased bending and lifting). Dr. Legouri also noted the
symptoms were aggravated by exertion and prolonged standing and they were relieved by bending
forward and squatting. He advised that appellant presented with multilevel foraminal compromise,
L3-4 herniation with mild central stenosis, L4-4 broad based disc bulge with mild-to-moderate
central stenosis, and L5-S1 broad herniation to the right. Dr. Legouri diagnosed degeneration of
the lumbar/lumbosacral disc and osteoarthritis of the hip.
In a July 6, 2015 treatment note, Dr. Legouri diagnosed osteoarthritis of the hip, localized,
primary and hip impingement syndrome. He also saw appellant on July 16 and 20, 2015 and

3

diagnosed hip impingement syndrome, osteoarthritis of the hip, and degeneration of the
lumbar/lumbosacral disc.
On April 6, 2016 appellant contacted OWCP to advise them that he did not receive the
development letter.
By letter dated April 7, 2016, OWCP advised appellant that the letter was mailed to the
address of record. It also explained that a decision would be rendered 30 days from the date of the
March 15, 2016 letter.
By decision dated April 22, 2016, OWCP denied appellant’s claim finding that the medical
evidence does not demonstrate that the claimed medical condition is related to the established
work-related incident. It found that there was insufficient medical evidence addressing causal
relationship.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,3 that an injury was sustained in the performance of duty, and that
any disability or specific condition for which compensation is claimed is causally related to the
employment injury.4 These are the essential elements of each compensation claim, regardless of
whether the claim is predicated upon a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing the fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time and place, and in the manner alleged.6 In some traumatic injury cases, this component can
be established by an employee’s uncontroverted statement on the Form CA-1. 7 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.8
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical
3

Joe D. Cameron, 41 ECAB 153 (1989).

4

James E. Chadden, Sr., 40 ECAB 312 (1988).

5

Delores C. Ellyett, 41 ECAB 992 (1990).

6

Julie B. Hawkins, 38 ECAB 393, 396 (1987).

7

John J. Carlone, 41 ECAB 354 (1989).

8

Id. For a definition of the term “traumatic injury,” see 20 C.F.R. § 10.5(ee).

4

rationale explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.9
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a traumatic
injury causally related to the accepted February 25, 2016 employment injury.
In a February 25, 2016 report, Dr. Brancaccio noted that appellant had abdominal pain just
prior to his arrival. He advised that appellant was lifting a heavy package at work and felt a sudden
sharp pain in the left groin. However, Dr. Brancaccio did not provide a diagnosis. In the absence
of a diagnosed condition and a reasoned opinion on causal relationship with the employment
incident, the medical report is insufficient to meet appellant’s burden of proof.10
In reports dated February 26 and March 7, 2016, Dr. Ricca found a left thigh adductor
muscle tear and noted continued complaints of left medial thigh pain. He noted that appellant was
leaning into a hamper and lifting a heavy parcel. However, Dr. Ricca did not offer an opinion on
causal relationship. The Board has found that medical evidence that does not offer any opinion
regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship.11
In his treatment notes and a duty status reports dated March 7, 14, 16, and 21, 2016,
Dr. Ricca advised that appellant returned with pain in the left medial thigh, slightly improved. He
noted that he was awaiting authorization for a left thigh MRI scan to further evaluation. Dr. Ricca
checked a box marked “yes” that appellant was able to work with restrictions. He recommended
a return to work without limitations on March 22, 2016. However, as Dr. Ricca did not discuss
the cause of appellant’s pain, his report is of little probative value. Further, the Board has held
that a diagnosis of “pain” does not constitute the basis for the payment of compensation.12
In a March 8, 2016 report, Dr. Marano noted that appellant presented with a complaint of
hip problems with sudden onset. He referenced a February 25, 2015 incident at work, in which
appellant was bent over picking up a parcel when he stood up immediately and felt a pain in the
left groin area, which remained constant. Dr. Marano found an articular cartilage disorder of the
left hip and hip impingement syndrome and opined that appellant was fully disabled until further
notice. He repeated his opinion in a March 17, 2016 report. The medical reports of Dr. Marano
contain no reasoned explanation of how the specific employment incident on February 25, 2016
caused or aggravated an injury.13

9

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

10
11
12

Deborah L. Beatty, 54 ECAB 340 (2003).
R.E., Docket No. 10-0679 (issued November 16, 2010); K.W., 59 ECAB 271 (2007).
John L. Clark, 32 ECAB 1618 (1981).

5

In a June 29, 2015 report, Dr. Legouri noted that appellant presented with a complaint of
back pain, the onset of which was gradual (lower back and left groin) which began with an
increased running routine. He also indicated that it was occurring in a persistent pattern for three
months. Dr. Legouri characterized the back pain as being located in the groin area and radiating
to the left groin. He also explained that the pain was precipitated by heavy weight lifting (increased
bending and lifting). Dr. Legouri also noted the symptoms were aggravated by exertion and
prolonged standing and they were relieved by bending forward and squatting. He diagnosed
degeneration of the lumbar/lumbosacral disc and osteoarthritis of the hip. The Board notes that
Dr. Legouri attributed appellant’s condition to several activities such as running, and weight
lifting. However, Dr. Legouri did not offer any opinion as to the work-relatedness of the
conditions.
In reports dated July 6, 16, and 20, 2015, Dr. Legouri diagnosed hip impingement
syndrome, osteoarthritis of the hip, and degeneration of the lumbar/lumbosacral disc. These
reports do not discuss the cause of appellant’s conditions.14
Appellant also submitted diagnostic reports to include a February 25, 2016 CT scan of the
pelvis read by Dr. Brancaccio. The Board has held that diagnostic studies are of limited probative
value as they do not address whether the employment incident caused any of the diagnosed
conditions.15
OWCP also received several physician assistants and nursing reports. However, lay
individuals such as physician assistants, nurses, and physical therapists are not competent to render
a medical opinion under FECA.16
Other reports are of limited probative value on the relevant issue of the present case in that
they do not contain an accurate history and an opinion on causal relationship. An award of
compensation may not be based on surmise, conjecture, speculation, or appellant’s belief of causal
relationship.17 Appellant has failed to submit rationalized medical evidence to meet his burden of
proof on causal relationship.
Because the medical reports submitted by appellant do not address how the February 25,
2016 incident at work caused or aggravated a groin condition, these reports are of limited probative

14
15

See supra note 12.

See J.S., Docket No. 17-1039 (issued October 6, 2017).

16
See M.M., Docket No. 17-1641 (issued February 15, 2018); K.J., Docket No. 16-1805 (issued February 23,
2018); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician assistants, nurses and
physical therapists are not competent to render a medical opinion under FECA); 5 U.S.C. § 8101(2) (this subsection
defines a physician as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and
osteopathic practitioners within the scope of their practice as defined by state law).
17

John D. Jackson, 55 ECAB 465 (2004); William Nimitz¸ 30 ECAB 57 (1979).

6

value18 and are insufficient to establish that the February 25, 2016 employment incident caused or
aggravated a specific injury.
On appeal appellant argues that his injury occurred at work while he was safely performing
his assigned duties. The Board has explained herein that his claim is denied as the medical
evidence of record contains no reasoned explanation of how the specific employment incident on
February 25, 2016 caused or aggravated his diagnosed medical conditions.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish a traumatic
injury causally related to the accepted February 25, 2016 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the April 22, 2016 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: June 26, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

18

See Linda I Sprague, 48 ECAB 386, 389-90 (1997).

7

